Citation Nr: 1550977	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  07-31 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for fibromyalgia.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend

ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from February 1987 to May 1987, and from April 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and her friend testified at a RO hearing before a Decision Review Officer (DRO) in January 2009; a transcript of that hearing is associated with the claims file.

The Board notes that this case was previously before the Board in June 2011, at which time the Board denied increased evaluations for GERD and IBS in excess of 10 percent and 30 percent for respective appeal periods; awarded 20 percent and 40 percent evaluation for a lumbar spine disability for two respective appeal periods, but denied evaluations in excess of those percentages; and, denied an increased evaluation for right lower extremity radiculopathy associated with her lumbar spine disability.  It does not appear that the Veteran asked for reconsideration of those issues, nor as she appealed that decision to the United States Court of Appeals for Veteran's claim.  Therefore, the Board finds that those claims are final and will no longer address those claims in this decision.  See 38 C.F.R. § 20.1100 (2015).

The Board notes that it took jurisdiction over the claim for TDIU in the June 2011 decision, in compliance with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board remanded that TDIU claim, as well as claims for service connection for bilateral pes planus and increased evaluation of her fibromyalgia, for further development.  The Board notes that service connection for bilateral pes planus was awarded in an April 2012 rating decision; therefore, the Board considers the appeal of that issue to be final as the full award of benefits sought on appeal has been granted, and will not address that issue further.  

Consequently, the only issues left on appeal are the fibromyalgia and TDIU claims.  Those claims have been returned to the Board for further appellate review at this time.  The issue for increased evaluation for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

As a final initial matter, the Board notes that the AOJ denied increased evaluations for the Veteran's bilateral lower extremity radiculopathy in a May 2012 supplemental statement of the case; the AOJ certified those issues to the Board in a January 2015 Certification of Appeal, VA Form 8.  

In review of this case, the Board further notes that most recent codesheet in April 2015 demonstrates that the Veteran is currently only service connected for right lower extremity radiculopathy associated with her lumbar spine disability, and that disability has been assigned a noncompensable evaluation.  The Veteran has not been awarded service connection for left lower extremity radiculopathy associated with her lumbar spine disability at this time.  Additionally, as noted above, the Board denied an increased evaluation claim for right lower extremity radiculopathy and that claim is final.  

Notwithstanding, the Veteran appeared to believe that increased evaluation claims for bilateral lower extremity radiculopathy were remanded by the previous Board decision in June 2011; they were not and that belief is mistaken.  

Thus, in light of the finality of the Board's previous decision and the lack of any service connection determination as to the left lower extremity, the Board finds that it does not have jurisdiction over those claims.  Thus, the AOJ's certification of those issues in January 2015 was in error and the Board finds that those issues are not properly on appeal at this time.  However, in light of the Veteran's statements on appeal and her belief that she has claimed those issues-although she later appeared to withdraw those issues in an April 2015 correspondence-the Board finds that a referral of those issues is appropriate at this time.  

Accordingly, the issues of service connection for left lower extremity radiculopathy associated with her lumbar spine disability, and increased evaluation of right lower extremity radiculopathy for the period beginning June 24, 2011, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). (The Board has stylized the right lower extremity claim in order to comport with the finality of the previous June 23, 2011 Board decision as to that issue, but to construe that claim as broadly and as liberally as possible.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

In a December 2011 Report of General Information, VA Form 21-0820, the Veteran stated that she wished to withdraw her claim of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2015).  

In a December 2011 Report of General Information, VA Form 21-0820, which was reduced to writing via a transcript, the Veteran contacted VA by telephone and stated that she "want[ed] to withdraw the portion of the claim for the Individual Unemployability, but may file for this condition later."  In light of these statements, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to claim of entitlement to TDIU on appeal.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to TDIU is dismissed.


REMAND

With respect to the fibromyalgia claim, the Board notes that it remanded that claim in June 2011 in order to afford the Veteran a VA examination of that disability such that the current severity of that disability could be assessed.  Such was scheduled in September 2011.  However, the Veteran informed VA that she would like to cancel that VA examination-as well as several other examinations scheduled at the same time-due to having issues with filling out paperwork due to her service-connected carpel tunnel syndrome; she also stated that she discussed the VA examination with her VA doctor, who said that the private medical records that she gave to him would be sufficient for her claim.  The VA doctor apparently stated that he would have those private records sent to the scanner.  

There is no record of those private records ever being scanned, and it appears that the VA doctor lost those records before sending them to the scanner.  Also, it does not appear that the AOJ ever attempted to (a) reschedule the Veteran for the VA examination following the revelation that the paperwork was lost, or (b) attempted to schedule the Veteran for her fibromyalgia examination separately from other ordered examinations in order to limit the paperwork involved for the Veteran.  Thus, the Board cannot find that there was substantial compliance with its previous remand in this case.

In light of the above, the Board finds that a remand of the fibromyalgia claim is again necessary in order to afford the Veteran a VA examination in order to adequately assess the current severity of that disability, as well as for VA to comply with the duty to assist the Veteran and to comply with the Board's previous remand instructions.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Furthermore, based on the above, it appears that there are some outstanding private treatment records which were given to VA and subsequently lost; it does not appear that VA has attempted to have the Veteran identify the provider of those records and to obtain them.  Moreover, a review of the claims file reveals that the Veteran has continued to seek treatment from the Fayetteville VA Medical Center, and from her private treatment provider, Dr. M.J.W.; although, no attempts to obtain any ongoing treatment from Dr. M.J.W. have been made, and the Board notes that only VA treatment records through August 2013 have been associated with the claims file.  Accordingly, the Board must remand this case so that additional attempts to obtain any outstanding and ongoing VA and private treatment records can be made.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in a March 2013 statement, the Veteran requested a hearing "face to face with whoever I need to, to get this matter cleared up."  In a telephone contact in August 2013, the Veteran clarified that she wished to speak with a DRO regarding several issues, one of which was her fibromyalgia claim.  Therefore, it appears that the Veteran has requested a DRO hearing respecting her fibromyalgia claim; on remand, the AOJ should clarify whether the Veteran still wishes to have a DRO hearing on the matters being remanded and, if so, so schedule her for that hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Fayetteville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her fibromyalgia, which is not already of record, to specifically include the private treatment records she gave to the VA doctor in September 2011 and any ongoing treatment she may have with Dr. M.J.W. which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for VA examination in order to determine the current severity of her fibromyalgia.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the examiner must indicate which symptoms are related to the Veteran's fibromyalgia and which are separate and distinct symptoms associated with other service-connected disabilities (e.g., is the Veteran's depression and anxiety related to her fibromyalgia, or separately and distinctly related to her service-connected major depressive disorder).  The examiner should attempt to separate out the symptomatology to the best of his/her ability.

Then, the examiner should comment on the frequency and severity of the Veteran's distinct fibromyalgia symptomatology, including musculoskeletal pain and tender points, as well as other symptoms deemed to be associated with her fibromyalgia, such as fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  

The examiner should specifically indicate her fibromyalgia requires continuous medication for control.  

The examiner should also state whether the Veteran's symptoms are constant or nearly constant and are refractory to therapy, or whether they are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but which is present more than one-third of the time.  

The examiner should discuss the Veteran's lay statements regarding the frequency and severity of her symptomatology, as well as the medical records in the claims file, particularly the private Disability Benefits Questionnaire (DBQ) for fibromyalgia submitted by Dr. M.J.W. in October 2014.

4.  Clarify with the Veteran whether she still wishes to have a hearing before RO personnel or a DRO, or whether she wishes to withdraw her hearing request.  Any continued hearing request should be scheduled and the Veteran so informed of the date, time, and location of that scheduled hearing; any documentation regarding that hearing should be associated with the claims file.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of her fibromyalgia.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


